DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                          ANTRAWN D. PRICE,
                              Appellant,

                                        v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-3721

                                 [April 12, 2018]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 31-1996-CF-000009-A.

  Antrawn D. Price, Madison, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and KLINGENSMITH, JJ., concur.

                            *           *           *

  Not final until disposition of timely filed motion for rehearing.